1
                                                                   JS-6
2

3

4

5

6

7
                   IN THE UNITED STATES DISTRICT COURT
8

9               FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   Delia Aikens, on behalf of herself and ) Case No. 5:17-cv-02462-JLS-SP
     others similarly situated,             )
11                                          )
12
     Plaintiff,                             )
                                            ) FINAL JUDGMENT
13          vs.                             )
                                            )
14   Malcolm Cisneros, A Law Corporation, )
                                            )
15
     Defendant.                             )
16   ________________________________ )
     Malcolm Cisneros, A Law Corporation, )
17                                          )
     Third-party Plaintiff,                 )
18
                                            )
19          vs.                             )
                                            )
20   Panatte, LLC, and Special Default      )
     Services, Inc.,                        )
21
                                            )
22   Third-party Defendants.                )
     ________________________________ )
23

24


                                          -1-
1          On December 13, 2019, this Court held a fairness hearing regarding the
2
     parties’ proposed class action settlement. Thereafter, this Court finally approved the
3
     settlement by Order dated January 2, 2020, ECF No. 76. It is therefore ORDERED,
4
     ADJUDGED AND DECREED THAT:
5

6          The Court finds the settlement proposed by the parties in the proposed

7    Settlement Agreement [ECF No. 54-2, Exh. 1] is fair, adequate and reasonable. The
8    Court further finds that the Settlement Agreement is the product of good faith, non-
9
     collusive, and arms-length negotiations between the parties, and confers a significant
10
     benefit to the class. The nature of Plaintiff’s claims, the strength of the Defendant’s
11

12
     defenses, the amounts paid under the Settlement Agreement, and the fact that the

13   Settlement Agreement represents a compromise of the parties’ respective positions

14   rather than the result of a finding of liability at trial, all support the granting of
15
     approval of the terms of the Settlement Agreement.
16
           The Court approves the $6,900 non-revisionary class fund and $1,000
17
     statutory damages payment to named Plaintiff Delia Aikens.
18

19         The Court finds that the total anticipated administration cost of $2,880.80 is

20   reasonable.
21
           The Court awards class counsel $80,004.33 in attorneys’ fees and
22
     reimbursement of $1,095.67 in costs and litigation expenses.
23

24


                                              -2-
1          The Court finds that the releases, waivers and covenant not to sue by Plaintiff
2
     Delia Aikens and the Class Members, as set forth in the Settlement Agreement, are
3
     approved and hereby incorporated by reference and made part of this Judgment as
4
     though fully set forth herein.
5

6          The released claims are consequently compromised, settled, released,

7    discharged, and dismissed with prejudice by virtue of these proceedings and this
8    Judgment.
9
           This action is dismissed with prejudice as to all other issues concerning
10
     Plaintiff’s and the class members’ claims against Defendant. This Court retains
11

12
     continuing and exclusive jurisdiction over the parties and all matters relating to the

13   settlement agreement hereby approved, including the administration, interpretation,

14   construction, effectuation, enforcement, and consummation of the settlement and
15
     this Order.
16
           DATED: February 05, 2020
17

18

19                                          ____________________________________
                                            The Hon. Josephine L. Staton
20                                          United States District Judge
21

22

23

24


                                              -3-
